PER CURIAM.
The first claim in suit is limited to a single bar having a toothed edge. This construction is anticipated by the patent to Penrose. The second claim comprises “brackets or bars secured at intervals, * * * and tooth bars or plates secured thereto,” etc. These brackets or bars are described and shown as attached to and forming an essential part of the fastener. We are not satisfied that the construction covered by this claim did not involve invention, but it is clear that it is not infringed by defendants' fastener, which consists merely of two separate slotted plates, having toothed edges having no such brackets or bars, and no connecting: attachments of any kind.
The decree is affirmed, with costs.